SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment (“Amendment”) to the Employment Agreement by and between
NetSol Technologies, Inc. (“Netsol” or the “Company”) and Salim Ghauri
(“Executive”), dated January 1, 2007 (the “Employment Agreement”), and amended
effective as of January 1, 2008, is entered into effective as of the date set
forth below.  Other than the specific amendments enumerated in the Amendment,
all of the terms of the Employment Agreement shall remain in the full force and
effect, and shall not be obviated or affected by this Amendment.


In the event of a conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 3.1 of the Employment Agreement is modified to read:


3.1           The Company shall increase, retroactively to October 1, 2011,
Executive’s base salary by 5% to pay Executive a base salary of Three Hundred
Sixty Two Thousand Five Hundred Dollars ($262,500) per year (the "Base Salary"),
payable in accordance with the Company policy.  Such salary shall be pro rated
for any partial year of employment on the basis of a 365-day fiscal
year.  Executive will be eligible for bonuses from time to time as determined by
the Board.


Section 3.11 of the Employment Agreement is added to read:


3.8           Executive shall be granted options to purchase 400,000 shares of
common stock pursuant to the Company’s 2011 Equity Incentive Plan at the
exercise price of $.75 per share.
 
The Amendment is agreed to on November 7, 2011, and shall become effective as of
the date first written above.
 
Employee
                   
By:
           
Salim Ghauri
                   
NetSol Technologies, Inc.
                   
By:
   
By:
     
Boo Ali Siddiqui
   
Patti L. W. McGlasson
   
Chief Financial Officer
   
Secretary
             
By:
           
Mark Caton
         
Chairman of Compensation
       
 
Committee
       